Citation Nr: 0216669	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In this regard, the Board 
notes that it has found the substantive appeal filed by the 
veteran in April 1999 to be timely.

When this case was before the Board in December 2000, it was 
remanded to afford the veteran a hearing at the RO, before a 
member of the Board.  The hearing was scheduled for October 
2002, but canceled at the veteran's request.  He has not 
requested that the hearing be rescheduled.  The case was 
returned to the Board later in October 2002. 


FINDING OF FACT

The veteran has disability of the cervical spine as a result 
of service trauma. 


CONCLUSION OF LAW

Disability of the cervical spine is due to injury incurred in 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim.

Service records show that the veteran hit the bridge of his 
nose against the steering wheel in a motor vehicle accident 
in August 1970.  There is no indication that the accident was 
the result of willful misconduct.  The veteran's complaints 
included headaches and numbness, but no diagnosis of a 
cervical disorder was rendered.  The veteran's spouse at the 
time of the August 1970 motor vehicle accident has provided a 
recent statement indicating that she recalls that the veteran 
had neck symptoms following the August 1970 accident.  

The post-service medical evidence confirms the presence of 
degenerative disc disease of the cervical spine.  The 
veteran's private chiropractor has provided a statement 
expressing his opinion that the veteran's cervical spine 
disability is etiologically related to service trauma.  In 
addition, a VA examination of the veteran was performed on a 
fee-basis in August 1999.  The examiner expressed his medical 
opinion that it was at least as likely as not that the 
degenerative disc disease of the veteran's cervical spine was 
due to trauma sustained in August 1970.  These medical 
opinions attributing the veteran's current cervical spine 
disability to service trauma are unrefuted.  Accordingly, 
service connection is in order for this disability.


ORDER

Entitlement to service connection for disability of the 
cervical spine is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

